Exhibit 10.1

EXECUTION VERSION

AGREEMENT

AGREEMENT (the “Agreement”), dated February 29, 2020, by and among Exterran
Corporation, a Delaware corporation (the “Company”), and Chai Trust Company,
LLC, an Illinois limited liability company (“Chai Trust”).

WHEREAS, funds managed by and affiliated with Chai Trust (each, a “Chai Trust
Fund” and collectively, the “Chai Trust Funds”) collectively held 4,631,691
shares of Common Stock as of February 10, 2020;

WHEREAS, the Company and Chai Trust wish to provide for a constructive, orderly
and mutually beneficial relationship between themselves;

WHEREAS, Chai Trust wishes to provide for the acquisition of Beneficial
Ownership of additional shares of Common Stock in one or more transactions from
time to time, in open market purchases, block transactions, or privately
negotiated transactions, pursuant to which Chai Trust or one or more Chai Trust
Funds may become an “interested stockholder” as defined in Section 203 of the
General Corporation Law of the State of Delaware (the “DGCL”, and such future
transactions that collectively result in Chai Trust or a Chai Trust Fund
becoming interested stockholders, the “Stock Purchases”); and

WHEREAS, Chai Trust and the Chai Trust Funds generally would be subject to
certain restrictions under Section 203 of the DGCL if they should proceed with
the Stock Purchases in the absence of the prior approval thereof by the Board of
Directors of the Company (the “Board”) and Chai Trust has requested that the
Board consider approving the Stock Purchases in accordance with Section 203 of
the DGCL and, in connection with obtaining such approval, Chai Trust has agreed
to enter into this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

 

1.

Certain Definitions.

(a)    “Acquisition Transaction” means the acquisition or purchase of more than
50%    of the consolidated assets or the Common Stock of, or any merger,
consolidation or other form of business combination with, the Company.

(b)    “Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Securities and Exchange Commission (the “Commission”)
thereunder (the “Exchange Act Rules”) as in effect on the date hereof (the term
“registrant” in Rule 12b-2 meaning in this case the Company or Chai Trust, as
the case may be); except that, for the purposes of this Agreement, the Company
and its subsidiaries shall not be deemed to be Affiliates of any Prohibited
Person and no Prohibited Person shall be deemed to be an Affiliate of the
Company and its subsidiaries.

(c)    A Person shall be deemed the “Beneficial Owner” and have “Beneficial
Ownership” of and shall be deemed to “Beneficially Own” any securities which
such Person beneficially owns within the meaning of Rule 13d-3 under the
Exchange Act Rules.



--------------------------------------------------------------------------------

(d)     “Common Stock” means the shares of common stock, $0.01 par value per
share, of the Company.

(e)    “Disinterested Directors” means the members of the Board at the relevant
date of determination that are independent of Chai Trust under the DGCL and
applicable law.

(f)     “Permitted Acquisition Transaction” shall mean any Acquisition
Transaction approved by the Board of Directors of the Company.

(g)    “Person” means any individual, firm, corporation or other entity and
shall include any group comprised of any Person and any other Person with whom
such Person or an Affiliate of such Person has any agreement, arrangement or
understanding, directly or indirectly, for the purpose of acquiring, holding,
voting or disposing of any securities.

(h)    “Standstill Period” means a period of time beginning on the date of this
Agreement and ending on the earlier of (i) the date that is three years after
the date of this Agreement, (ii) the date the Company announces (w) any
acquisition, or the entry into an agreement providing for the acquisition, of at
least a majority of the Common Stock by any person or group, (x) any
acquisition, or the entry into an agreement providing for the acquisition, of at
least a majority of the consolidated assets of the Company and its subsidiaries
by any person or group, (y) any business combination transaction that results in
any person other than a Prohibited Person Beneficially Owning at least a
majority of the outstanding Common Stock or the surviving parent entity in such
business combination transaction or (z) any recapitalization, liquidation, or
dissolution of the Company, or (iii) the date that any Person (other than a
Prohibited Person) commences any tender or exchange offer pursuant to which such
Person would acquire at least a majority of the Common Stock if such tender or
exchange offer were consummated.

2.    Waiver of Application of 203 to Stock Purchases. The Company represents
and warrants that, prior to the execution of this Agreement, the Board has
approved all Stock Purchases consummated following the date hereof in accordance
with Section 203 of the DGCL; provided, however, that such approval shall
terminate if the Prohibited Persons do not collectively acquire Beneficial
Ownership of more than 15% of the then outstanding shares of Common Stock prior
to the first anniversary hereof.

3.    Restrictions on Purchases; Voting of Shares.

(a)    During the Standstill Period, Chai Trust agrees that it shall not, and
agrees that it shall cause its current and future subsidiaries and controlled
Affiliates not to (Chai Trust and such subsidiaries and controlled Affiliates
being referred to as the “Prohibited Persons”), directly or indirectly, without
the prior written approval of two thirds of the Disinterested Directors:

(1)    acquire, propose or agree to acquire, by purchase or otherwise, shares of
Common Stock if such acquisition would result in the Prohibited Persons
collectively having Beneficial Ownership of more than 24.99% of the then
outstanding shares of Common Stock (such percentage of the then outstanding
Common Stock, the “Percentage Limitation”) except (i) by way of stock dividends
or other distributions by the Company made available to holders of shares of
Common Stock generally or (ii) pursuant to a Permitted Acquisition Transaction;



--------------------------------------------------------------------------------

(2)    form or join any “group” within the meaning of Section 13(d)(3) of the
Exchange Act with respect to shares of Common Stock other than a group, if any,
consisting solely of Prohibited Persons;

(3)    deposit any shares of Common Stock in a voting trust or subject any
shares of Common Stock to any voting agreement or similar arrangement with
respect to the voting of such shares of Common Stock in each case other than
those involving Prohibited Persons;

(4)    engage in any “solicitation” (as such term is used in the proxy rules of
the Commission excluding for the avoidance of doubt carve-outs relating to
solicitations of ten or fewer stockholders) of proxies or consents, or
intentionally and deliberately advise, encourage or influence any Person (other
than Prohibited Persons) with respect to the voting of any securities of the
Company or any securities convertible or exchangeable into or exercisable for
any such securities, with respect to the election or removal of directors or any
other matter or proposal or become a “participant” (as such term is used in the
proxy rules of the Commission) in any such solicitation of proxies or consents;
or

(5)    other than in compliance with this Agreement, (i) present to the Company
or to any third party any proposal for a change of control of the Company,
(ii) announce its willingness or desire to engage in a transaction or group of
transactions or have another Person engage in a transaction or group of
transactions that would result in a change of control of the Company,
(iii) intentionally and deliberately initiate, request, induce or attempt to
induce or give encouragement to any other Person to initiate any proposal for a
change of control of the Company, or (iv) seek, alone or in concert with others,
representation on the Board (other than recommending or nominating a director to
replace any member of the Board who is an employee of a Prohibited Person as of
the date of this Agreement); provided that nothing in this Section 3(a)(5) shall
prohibit any Prohibited Person from privately engaging with the Company
regarding any action described in clauses (i) or (iv) of this Section 3(a)(5) if
Chai Trust determines in good faith that such private discussions would not be
required to be disclosed by Chai Trust under applicable federal securities laws.

(b)    Anything to the contrary contained in Section 3(a) notwithstanding:

(1)    for the avoidance of doubt, nothing in Section 3(a) shall apply to any
portfolio company of any Prohibited Person with respect to which neither Chai
Trust nor any of its subsidiaries is the party exercising control over the
decision to acquire or purchase or otherwise obtain Beneficial Ownership of, or
the voting of, shares of Common Stock, provided that such portfolio company is
not acting at the request or direction of Chai Trust or any of its subsidiaries;

(2)    there will not be a deemed violation of Section 3(a) if the Beneficial
Ownership of then outstanding shares of Common Stock by the Prohibited Persons
exceeds the Percentage Limitation solely as a result of an acquisition of shares
of Common Stock by the Company or its subsidiaries (including without limitation
as a result of a redemption or repurchase by the Company of any shares of Common
Stock) that, by reducing the number of shares of Common Stock outstanding,
increases the proportionate number of shares of Common Stock Beneficially Owned
by the Prohibited Persons, provided that no Prohibited Person acquires
Beneficial Ownership of additional Common Stock in violation of Section 3(a)
after Chai Trust has been notified by the Company in writing of such acquisition
of shares of Common Stock by the Company or its subsidiaries; and



--------------------------------------------------------------------------------

(c)    For purposes of determining compliance with this Section 3 and
determining the number of shares of Common Stock outstanding at any given time,
Chai Trust shall be entitled to rely without independent investigation upon the
most recent publicly available Form 10-K, Form 10-Q or Form 8-K (or any
successor form) of the Company filed with the Commission reporting the number of
shares of Common Stock then issued and outstanding.

(d)    For the avoidance of doubt, nothing in this Section 3 shall apply to or
limit any action (i) among or between the Prohibited Persons and their
respective representatives, or (ii) that any director or officer of the Company
may take in his or her capacity as such.

 

4.

Other Representations.

(a)    The Company represents and warrants to Chai Trust that:

(1)    The Company has the requisite corporate power to enter into, deliver and
perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on its part. This Agreement has been duly and validly executed and delivered by
the Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms; and

(2)    The execution and delivery of this Agreement by the Company and the Stock
Purchases in accordance with this Agreement will not violate, result in the
breach or modification of, conflict with, constitute a default or result in an
acceleration of any obligation under, result in the imposition of any
encumbrance pursuant to, or affect the validity or effectiveness of, (A) the
Certificate of Incorporation of the Company, as amended, or Bylaws of the
Company, as amended, (B) Section 203 of the DGCL or (C) any contract, permit,
order or other law applicable to the Company, except for any violation, breach,
modification, conflict, default, acceleration, encumbrance or effect which would
not have a material adverse effect on the Company and its subsidiaries taken as
a whole.

(b)    Chai Trust represents and warrants to the Company that:

(1)    Chai Trust has the power to enter into, deliver and perform its
respective obligations under this Agreement. This Agreement has been duly and
validly executed and delivered by Chai Trust and constitutes a valid and binding
obligation of each Chai Trust enforceable against it in accordance with its
terms;

(2)    As of February 10, 2020, the Prohibited Persons collectively Beneficially
Owned 4,631,691 shares of Common Stock; and

(3)    The execution and delivery of this Agreement by Chai Trust and the Stock
Purchases in accordance with this Agreement will not violate, result in the
breach or modification of, conflict with, constitute a default or result in an
acceleration of any obligation under, result in the imposition of any
encumbrance pursuant to, or affect the validity or effectiveness of, any



--------------------------------------------------------------------------------

organizational documents of, or any contract, permit, federal law or order
applicable to, Chai Trust except for any violation, breach, modification,
conflict, default, acceleration, encumbrance or effect which would not have a
material adverse effect on Chai Trust.

5.    Specific Enforcement. Each of the Company and Chai Trust, acknowledge and
agree that each would be irreparably harmed and may not have adequate remedy at
law if any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. Accordingly, it is agreed
that, in addition to any other remedies which may be available, the parties
shall be entitled to seek temporary and permanent injunctive relief with respect
to any breach or threatened breach of, or otherwise obtain specific performance
of, the covenants and other agreements contained in this Agreement. FURTHERMORE,
THE COMPANY AND CHAI TRUST AGREE (1) THE NON-BREACHING PARTY WILL BE ENTITLED TO
SEEK INJUNCTIVE AND OTHER EQUITABLE RELIEF, WITHOUT PROOF OF ACTUAL DAMAGES;
(2) THE BREACHING PARTY WILL NOT PLEAD IN DEFENSE THERETO THAT THERE WOULD BE AN
ADEQUATE REMEDY AT LAW; AND (3) THE BREACHING PARTY AGREES TO WAIVE ANY BONDING
REQUIREMENT UNDER ANY APPLICABLE LAW, IN THE CASE ANY OTHER PARTY SEEKS TO
ENFORCE THE TERMS BY WAY OF EQUITABLE RELIEF.

6.    Governing Jurisdiction. Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the Delaware Court of Chancery and any state
appellate court therefrom, or if such court shall not have jurisdiction, any
federal or other state court of the State of Delaware, for the purpose of any
action or proceeding arising out of or relating to this Agreement and each of
the parties hereto hereby irrevocably agrees that all claims in respect to such
action or proceeding may be heard and determined exclusively in any such court.
Each party hereto agrees that a final judgment in any action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by applicable law. Each party hereto irrevocably
consents to the service of the summons and complaint and any other process in
any other action or proceeding relating to the transactions contemplated by this
Agreement, on behalf of itself or its property, by personal delivery of copies
of such process to such party. Nothing in this Section 6 shall affect the right
of any party to serve legal process in any other manner permitted by applicable
law.

7.    Miscellaneous.

(a)    Expenses. Each party shall bear the expenses of its attorneys, investment
advisors or other costs it has incurred in connection with the negotiation and
execution of this Agreement and the transactions contemplated hereby.

(b)    Entire Agreement: Amendments. This Agreement embodies the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect thereto. This Agreement may be changed only by an agreement in writing
signed by the party against whom any waiver, change, amendment, modification or
discharge may be sought and in the case of the Company only upon the approval of
two thirds of the Disinterested Directors.



--------------------------------------------------------------------------------

(c)    Headings. The section headings are for convenience only and shall not
affect the construction of any provision of this Agreement. When a reference is
made in this Agreement to a Section, such reference shall be to a Section of
this Agreement, unless otherwise indicated.

(d)    Counterparts. This Agreement may be executed by the parties hereto in
counterparts, and each such executed counterpart shall be an original instalment
and all of such counterparts together shall be deemed to be one and the same
instrument.

(e)    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard to this
Agreement will be in writing and will be deemed validly given, made or served,
if (i) given by facsimile or email, when such facsimile is transmitted to the
facsimile number set forth below and sent to the email address set forth below
(as applicable), and receipt of such facsimile or email (as applicable) is
acknowledged, or (ii) if given by any other means, when actually received during
normal business hours at the address specified in this Section 7(e):

if to the Company:

Exterran Corporation

11000 Equity Drive

Houston, TX 77041

Attention: General Counsel

Facsimile: 713-466-6720

Email: Valerie.Banner@Exterran.com

with a copy to (which shall not constitute notice):

King & Spalding LLP

1180 Peachtree Street, NE

Suite 1600

Atlanta, GA 30309

Attention: Keith Townsend

Facsimile: 404-572-5100

Email: ktownsend@kslaw.com

if to Chai Trust:

c/o Equity Group Investments

2 North Riverside Plaza, Suite 600

Chicago, IL 60606

Attention: Joseph Miron

Facsimile: 312-454-0335

Email: JMiron@egii.com



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Sidley Austin LLP

One South Dearborn

Chicago, IL 60603

Attention: Imad Qasim

Facsimile: 312-853-7036

Email: iqasim@sidley.com

(f)    Governing Law. This Agreement shall be governed by the laws of the State
of Delaware without giving effect to the principles of conflicts of law thereof.

(g)    Successors. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

(h)    Waiver. No failure or delay on the part of any party in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise of any other power, right or privilege. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

(i)    Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction, and the parties agree to negotiate in good faith an amendment to
this Agreement to cure any such invalidity or unenforceability in a manner
designed to most closely effect the purpose of such term or provision.

(j)    Business Days. Any action which is required to be taken hereunder shall
be taken on a business day and where the date required for any action hereunder
does not fall on a business day, such action shall be taken on the next calendar
day which is a business day.

[Signature Page to Follow]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

EXTERRAN CORPORATION. By:  

/s/ Valerie L. Banner

Name:   Valerie L. Banner Title:   Senior Vice President and General Counsel

 

CHAI TRUST COMPANY, LLC By:  

/s/ Joseph Miron

Name:   Joseph Miron Title:   Chief Legal Officer